NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

BAMBANG EDY TRISNO PURBA,                        No. 08-71858

               Petitioner,                       Agency No. A078-020-173

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Bambang Edy Trisno Purba, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings and review de novo legal determinations. Wakkary v. Holder, 558

F.3d 1049, 1056 (9th Cir. 2009). We grant the petition for review, and we remand.

      In evaluating the harm Purba suffered in Indonesia, the agency concluded it

was more akin to harassment and discrimination than persecution. Substantial

evidence does not support the agency’s finding, because the repeated beatings

Purba suffered during high school rose to the level of persecution. See Duarte de

Guinac v. INS, 179 F.3d 1156, 1161-62 (9th Cir. 1999). In addition, in evaluating

Purba’s claim of future persecution, the agency did not have the benefit of our

decisions in Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010), or Wakkary.

      Accordingly, we grant the petition for review and remand for proceedings

consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   08-71858